Beasley, Judge.
On January 27, 1986, a jury found appellant Westfield guilty of theft by shoplifting merchandise with an aggregate value in excess of $100, OCGA § 16-8-14 (b) (2), and he was sentenced to serve five years incarceration in a state penal institution. No motion for new trial was made. After filing a notice of appeal, appellant’s court-appointed attorney, who also represented appellant at trial, filed a motion to withdraw as appointed counsel and supporting brief setting forth a possible ground of appeal pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976). After considering the point raised by counsel in the brief and conducting a thorough examination of the record and transcript to determine whether the appeal was frivolous, this court granted the motion to withdraw. Based on our examination, we have determined the appeal is wholly frivolous.

Judgment affirmed.


Deen, P. J., and Benham, J., concur.